DETAILED ACTION
	This office action is in response to the communication filed on August 17, 2022. Claims 1-17, 19, 21, and 22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17, 19, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/22 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US Pub 2015/0081713) in view of Fayyad (US Pat 7,051,029) in view of Chen (US Pub 2017/0359626) and in further view of Levkovitz (US Pub 2007/0088838).

With respect to claim 1, Alonso discloses a method of managing content items in a summary service for end users, the method comprising:
determining first content items for an end user, wherein the first content items each correspond to an event type of a plurality of event types (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 3, 8, and 29 – generate event summaries for topic clusters, plurality of event categories such as politics, sports, entertainment etc.; Paragraph 26 – event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3);
determining a first sequence for the first content items (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3);
providing, for display at a device of the end user, the first content items in the first sequence (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraphs 26 and 30 – display event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3);
monitoring user interactions from the end user with one or more secondary services after providing the first content items for display, wherein the user interactions comprise voice or text input associated with the one or more secondary services, and wherein a secondary service of the one or more secondary services comprises a social media service (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc., which are secondary services; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information, which is monitoring user interactions from an end user; Paragraphs 8, 22, 26, and 35 – evaluating events from social media entries having ranking above a popularity threshold based on number of user shares, views, likes, interactions etc., event descriptions derived from text of social media entries, which is monitoring user interactions comprising text input in social media entries; Figure 3; here Alonso does not explicitly disclose monitoring after providing a first content for display, however, the Fayyad reference discloses the feature, as discussed below);
determining one or more event types of interest from the plurality of event types for the end user based on the user interactions, wherein determining the one or more event types of interest based on the user interactions comprises determining the one or more event types of interest based on frequencies the user interactions are associated with each of the plurality of event types (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraphs 3, 8, and 29 – generate event summaries for topic clusters, plurality of event categories such as politics, sports, entertainment etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Paragraphs 8, 22, 26, and 35 – evaluating events from social media entries having ranking above a popularity threshold based on number of user shares, views, likes, interactions etc., which is frequencies associated with user interactions; here Alonso does not explicitly disclose determining event types of interest for an end user based on the user interactions comprising frequencies the user interactions are associated with event types, but the Chen reference discloses the features, as discussed below);
determining second content items for the end user based on the one or more event types of interest, wherein the second content items each correspond to an event type of the plurality of event types (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3); 
determining a second sequence for the second content items based on the one or more event types of interest, wherein the second content items associated with a first event type of the plurality of event types are promoted in the second sequence over the second content items associated with a second event type of the plurality of event types (Alonso: Paragraphs 8, 24, and 29 – second set of content items or event summaries corresponding to one or more types of event categories such as politics, sports, entertainment etc., filtering event summaries corresponding to categories of interest to a user, filtering information based on various criteria; Paragraphs 41 and 45 – filtering information by category to selectively populate event summaries, select category through a sort interface to filter event summaries by category; Figure 3; here Alonso does not explicitly disclose content items associated with a first type are promoted over content items associated with a second type, but the Levkovitz reference discloses the features, as discussed below); and
providing, for display at the device, the second content items in the second sequence (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraphs 26 and 30 – display event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3).
Alonso discloses monitoring user interactions comprising textual entries in one or more social media services, however, Alonso does not explicitly disclose:
monitoring user interactions from the end user after providing the first content items for display.
The Fayyad reference discloses monitoring user interactions from an end user after providing the first content items for display (Fayyad: Column 3, lines 3-28 – identify sequences of interaction events of interest that frequently occurs, determine sequences of interaction events that frequently occur, obtain logs containing data about interaction events related to a user to determine frequent sequences in the log data; Column 13, lines 44-63 – identifying frequent sequences of interaction events in different event categories; Column 16 line 42 – Column 18 line 3 and Figures 3 and 6 – receive interaction information from user, retrieve user specific information, generate report of identified frequent sequences, provide report to one or more users for display, determine if more related instructions are received from the user, if so repeating the process, which is monitoring user interactions from an end user after providing first content items for display).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Alonso and Fayyad, to have combined Alonso and Fayyad. The motivation to combine Alonso and Chen would be to identify sequences of events of interest that frequently occurs by using data about interaction events related to a user (Fayyad: Column 3, lines 3-28).
Alonso and Fayyad discloses determining event types of interest based on frequencies of user interactions associated with each of the plurality of event types, however, Alonso and Fayyad do not explicitly disclose:
determining one or more event types of interest from the plurality of event types for the end user based on the user interactions, wherein determining the one or more event types of interest based on the user interactions comprises determining the one or more event types of interest based on frequencies the user interactions are associated with each of the plurality of event types.
The Chen reference discloses determining one or more event types of interest from a plurality of event types for an end user based on the user interactions, wherein determining the one or more event types of interest based on the user interactions comprises determining the one or more event types of interest based on frequencies the user interactions are associated with each of the plurality of event types (Chen: Paragraphs 28 and 46 – identify type of events of interest using user interaction data; Paragraph 57 – user interaction data associated with content consumption behavior, viewing statistics, and/or viewing habits of a particular user, interaction data indicative or predictive of habits, patterns, trends, likes, dislikes etc., interaction data includes history of previously viewed instances of the event of interest, statistics related to: which events are frequently watched, frequency of user interactions during an event, type, genre, category, or classification of most watched event, how often events are watched, which is determining event type of interest to a user based on the user interaction data, which comprises determining event type of interest based on frequencies the user interactions are associated with different event types).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Alonso, Fayyad, and Chen, to have combined Alonso, Fayyad, and Chen. The motivation to combine Alonso, Fayyad, and Chen would be to modify characteristics of a content event based on user interaction data (Chen: Paragraphs 1 and 6).
Alonso discloses determining a second sequence for content items based on the one or more event types of interest, wherein the second content items are associated with a first event type and a second event type of a plurality of event types and further discloses filtering content based on various criteria such as by categories via a sort interface, however, Alonso, Fayyad, and Chen do not explicitly disclose:
content items associated with a first type are promoted over the content items associated with a second type;
 The Levkovitz reference discloses content items associated with a first type being promoted over the content items associated with a second type (Levkovitz: Paragraphs 48 and 69 – content items of first and second types; Paragraphs 50, 80 and 84 – serving content items in response to user request, prioritize a first content item of a first type over a second content item associated with a second type, content items can be associated with event type, presenting content items in accordance with a certain order or priority scheme, which is a first type being promoted over a second type; Paragraphs 50, 108, and 136 – present content items in certain order or priority based on presentation rules, presentation rule requiring that a first type of content item is followed by a second type of content item, selectively presenting content item based on one or more criteria or conditions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Alonso, Fayyad, Chen, and Levkovitz, to have combined Alonso, Fayyad, Chen, and Levkovitz. The motivation to combine Alonso, Fayyad, Chen, and Levkovitz would be to control presentation of content items by presenting the content items in accordance with a certain order or priority scheme (Levkovitz: Paragraph 50).

With respect to claim 2, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the method of claim 1, wherein one or more secondary services further comprise a voice or text communication application or a personal assistant application (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 26, 48, 50, and 57 – event summaries associated with events, textual social media entries input by user to the social networking services using applications in devices such as personal digital assistants; Figure 9).

With respect to claim 3, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the method of claim 1, wherein the first content items comprise first summaries of a first plurality of events, and wherein the second content items comprise second summaries of a second plurality of events (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters; Paragraph 26 – event summaries associated with events and/or entities; Figure 3).

With respect to claim 4, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the method of claim 3, wherein determining the first content items for the end user comprises:
obtaining data objects from a plurality of data sources (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3);
generating the first summaries of the first plurality of events based at least on content of the data objects (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters; Paragraph 26 – event summaries associated with events and/or entities; Figure 3).

With respect to claim 5, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the method of claim 4, wherein generating the first summaries of the first plurality of events based at least on content of the data objects comprises:
identifying data points for each of the first plurality of events based on a profile (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3);
generating the first summaries based on the data points, wherein the first summaries comprise text summaries (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Figure 6B- event summaries comprising textual information).

With respect to claim 6, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the method of claim 1, wherein determining the first content items for the end user comprises determining the first content items for the end user based on a profile associated with the end user (Alonso: Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3).

With respect to claim 7, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the method of claim 1, wherein the plurality of event types comprises at least a sport event, a finance event, or a political event (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraphs 3, 8, and 29 – generate event summaries for topic clusters, plurality of event categories such as politics, sports, entertainment etc.; Paragraph 26 – event summaries associated with events).

With respect to claim 8, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the method of claim 1 further comprising:
obtaining a first request for the first content items from the end user (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3);
providing the first content items in the first sequence to the end user in response to the first request (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3);
obtaining a second request for the second content items from the end user (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3); and
providing the second content items in the second sequence to the end user in response to the second request (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3).

With respect to claim 9, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the method of claim 1, wherein the first content items and the second content items each comprise text-based summaries, graphs, or images (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraph 26 – event summaries associated with events and/or entities, textual social media entries; Figure 6B- event summaries comprising textual information).

With respect to claim 10, Alonso discloses a computer apparatus comprising:
one or more non-transitory computer readable storage media (Alonso: Paragraphs 46 and 50; Figures 9 and 10);
a processing system operatively coupled to the one or more non-transitory computer readable storage media (Alonso: Paragraphs 46 and 50; Figures 9 and 10); and
program instructions stored on the one or more non-transitory computer readable storage media to manage content items in a summary service for end users that, when read and executed by the processing system, direct the computer apparatus (Alonso: Paragraphs 46 and 50; Figures 9 and 10) to:
determine first content items for an end user, wherein the first content items each correspond to an event type of a plurality of event types (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 3, 8, and 29 – generate event summaries for topic clusters, plurality of event categories such as politics, sports, entertainment etc.; Paragraph 26 – event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3);
determine a first sequence for the first content items (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3);
provide, for display at a device of the end user, the first content items in the first sequence (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraphs 26 and 30 – display event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3);
monitor user interactions from the end user with one or more secondary services after providing the first content items for display, wherein the user interactions comprise voice or text input associated with the one or more secondary services, and wherein a secondary service of the one or more secondary services comprises a social media service (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc., which are secondary services; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information, which is monitoring user interactions from an end user; Paragraphs 8, 22, 26, and 35 – evaluating events from social media entries having ranking above a popularity threshold based on number of user shares, views, likes, interactions etc., event descriptions derived from text of social media entries, which is monitoring user interactions comprising text input in social media entries; Figure 3; here Alonso does not explicitly disclose monitoring after providing a first content for display, however, the Fayyad reference discloses the feature, as discussed below);
determine one or more event types of interest from the plurality of event types for the end user based on the user interactions, wherein determining the one or more event types of interest based on the user interactions comprises determining the one or more event types of interest based on frequencies the user interactions are associated with each of the plurality of event types (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraphs 3, 8, and 29 – generate event summaries for topic clusters, plurality of event categories such as politics, sports, entertainment etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Paragraphs 8, 22, 26, and 35 – evaluating events from social media entries having ranking above a popularity threshold based on number of user shares, views, likes, interactions etc., which is frequencies associated with user interactions; here Alonso does not explicitly disclose determining event types of interest for an end user based on the user interactions comprising frequencies the user interactions are associated with event types, but the Chen reference discloses the features, as discussed below);
determine second content items for the end user based on the one or more event types of interest, wherein the second content items each correspond to an event type of the plurality of event types (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3); 
determine a second sequence for the second content items based on the one or more event types of interest, wherein the second content items associated with a first event type of the plurality of event types are promoted in the second sequence over the second content items associated with a second event type of the plurality of event types (Alonso: Paragraphs 8, 24, and 29 – second set of content items or event summaries corresponding to one or more types of event categories such as politics, sports, entertainment etc., filtering event summaries corresponding to categories of interest to a user, filtering information based on various criteria; Paragraphs 41 and 45 – filtering information by category to selectively populate event summaries, select category through a sort interface to filter event summaries by category; Figure 3; here Alonso does not explicitly disclose content items associated with a first type are promoted over content items associated with a second type, but the Levkovitz reference discloses the features, as discussed below); and
provide, for display at the device, the second content items in the second sequence (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraphs 26 and 30 – display event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3).
Alonso discloses monitoring user interactions comprising textual entries in one or more social media services, however, Alonso does not explicitly disclose:
monitor user interactions from the end user after providing the first content items for display.
The Fayyad reference discloses monitoring user interactions from an end user after providing the first content items for display (Fayyad: Column 3, lines 3-28 – identify sequences of interaction events of interest that frequently occurs, determine sequences of interaction events that frequently occur, obtain logs containing data about interaction events related to a user to determine frequent sequences in the log data; Column 13, lines 44-63 – identifying frequent sequences of interaction events in different event categories; Column 16 line 42 – Column 18 line 3 and Figures 3 and 6 – receive interaction information from user, retrieve user specific information, generate report of identified frequent sequences, provide report to one or more users for display, determine if more related instructions are received from the user, if so repeating the process, which is monitoring user interactions from an end user after providing first content items for display).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Alonso and Fayyad, to have combined Alonso and Fayyad. The motivation to combine Alonso and Chen would be to identify sequences of events of interest that frequently occurs by using data about interaction events related to a user (Fayyad: Column 3, lines 3-28).
Alonso and Fayyad discloses determining event types of interest based on frequencies of user interactions associated with each of the plurality of event types, however, Alonso and Fayyad do not explicitly disclose:
determine one or more event types of interest from the plurality of event types for the end user based on the user interactions, wherein determining the one or more event types of interest based on the user interactions comprises determining the one or more event types of interest based on frequencies the user interactions are associated with each of the plurality of event types.
The Chen reference discloses determining one or more event types of interest from a plurality of event types for an end user based on the user interactions, wherein determining the one or more event types of interest based on the user interactions comprises determining the one or more event types of interest based on frequencies the user interactions are associated with each of the plurality of event types (Chen: Paragraphs 28 and 46 – identify type of events of interest using user interaction data; Paragraph 57 – user interaction data associated with content consumption behavior, viewing statistics, and/or viewing habits of a particular user, interaction data indicative or predictive of habits, patterns, trends, likes, dislikes etc., interaction data includes history of previously viewed instances of the event of interest, statistics related to: which events are frequently watched, frequency of user interactions during an event, type, genre, category, or classification of most watched event, how often events are watched, which is determining event type of interest to a user based on the user interaction data, which comprises determining event type of interest based on frequencies the user interactions are associated with different event types).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Alonso, Fayyad, and Chen, to have combined Alonso, Fayyad, and Chen. The motivation to combine Alonso, Fayyad, and Chen would be to modify characteristics of a content event based on user interaction data (Chen: Paragraphs 1 and 6).
Alonso discloses determining a second sequence for content items based on the one or more event types of interest, wherein the second content items are associated with a first event type and a second event type of a plurality of event types and further discloses filtering content based on various criteria such as by categories via a sort interface, however, Alonso, Fayyad, and Chen do not explicitly disclose:
content items associated with a first type are promoted over the content items associated with a second type;
 The Levkovitz reference discloses content items associated with a first type being promoted over the content items associated with a second type (Levkovitz: Paragraphs 48 and 69 – content items of first and second types; Paragraphs 50, 80 and 84 – serving content items in response to user request, prioritize a first content item of a first type over a second content item associated with a second type, content items can be associated with event type, presenting content items in accordance with a certain order or priority scheme, which is a first type being promoted over a second type; Paragraphs 50, 108, and 136 – present content items in certain order or priority based on presentation rules, presentation rule requiring that a first type of content item is followed by a second type of content item, selectively presenting content item based on one or more criteria or conditions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Alonso, Fayyad, Chen, and Levkovitz, to have combined Alonso, Fayyad, Chen, and Levkovitz. The motivation to combine Alonso, Fayyad, Chen, and Levkovitz would be to control presentation of content items by presenting the content items in accordance with a certain order or priority scheme (Levkovitz: Paragraph 50).

With respect to claim 11, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the computer apparatus of claim 10, wherein one or more secondary services further comprise a voice or text communication application or a personal assistant application (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 26, 48, 50, and 57 – event summaries associated with events, textual social media entries input by user to the social networking services using applications in devices such as personal digital assistants; Figure 9).

With respect to claim 12, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the computer apparatus of claim 10, wherein the first content items comprise first summaries of a first plurality of events, and wherein the second content items comprise second summaries of a second plurality of events (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters; Paragraph 26 – event summaries associated with events and/or entities; Figure 3).

With respect to claim 13, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the computer apparatus of claim 12, wherein generating the first summaries of the first plurality of events based on content of the data objects comprises:
obtaining data objects from a plurality of data sources (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3);
generating the first summaries of the first plurality of events based at least on content of the data objects (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters; Paragraph 26 – event summaries associated with events and/or entities; Figure 3).

With respect to claim 14, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the computer apparatus of claim 13, wherein generating the first summaries of the first plurality of events based at least on content of the data objects comprises:
identifying data points for each of the first plurality of events based on a profile (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3);
generating the first summaries based on the data points, wherein the first summaries comprise text summaries (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Figure 6B – event summaries comprising textual information).

With respect to claim 15, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the computer apparatus of claim 10, wherein determining the first content items for the end user comprises determining the first content items for the end user based on a profile associated with the end user (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3).

With respect to claim 16, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the computer apparatus of claim 10, wherein the plurality of event types comprises at least a sport event, a finance event, or a political event (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraphs 3, 8, and 29 – generate event summaries for topic clusters, plurality of event categories such as politics, sports, entertainment etc.; Paragraph 26 – event summaries associated with events).

With respect to claim 17, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the computer apparatus of claim 10, wherein the program instructions further direct the processing system to:
obtaining a first request for the first content items from the end user (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3);
providing the first content items in the first sequence to the end user in response to the first request (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3);
obtaining a second request for the second content items from the end user (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3); and
providing the second content items in the second sequence to the end user in response to the second request (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3).

With respect to claim 19, Alonso discloses an apparatus comprising:
one or more non-transitory computer readable storage media (Alonso: Paragraphs 46 and 50; Figures 9 and 10); and
program instructions stored on the one or more non-transitory computer readable storage media to manage content items in a summary service for end users that, when read and executed by the processing system, direct the computer apparatus (Alonso: Paragraphs 46 and 50; Figures 9 and 10) to at least:
determine first content items for an end user, wherein the first content items each correspond to an event type of a plurality of event types (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 3, 8, and 29 – generate event summaries for topic clusters, plurality of event categories such as politics, sports, entertainment etc.; Paragraph 26 – event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3);
determine a first sequence for the first content items (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3);
provide, for display at a device of the end user, the first content items in the first sequence (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraphs 26 and 30 – display event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3);
monitor user interactions from the end user with one or more secondary services after providing the first content items for display, wherein the user interactions comprise voice or text input associated with the one or more secondary services, and wherein a secondary service of the one or more secondary services comprises a social media service (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc., which are secondary services; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information, which is monitoring user interactions from an end user; Paragraphs 8, 22, 26, and 35 – evaluating events from social media entries having ranking above a popularity threshold based on number of user shares, views, likes, interactions etc., event descriptions derived from text of social media entries, which is monitoring user interactions comprising text input in social media entries; Figure 3; here Alonso does not explicitly disclose monitoring after providing a first content for display, however, the Fayyad reference discloses the feature, as discussed below);
determine one or more event types of interest from the plurality of event types for the end user based on the user interactions, wherein determining the one or more event types of interest based on the user interactions comprises determining the one or more event types of interest based on frequencies the user interactions are associated with each of the plurality of event types (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraphs 3, 8, and 29 – generate event summaries for topic clusters, plurality of event categories such as politics, sports, entertainment etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Paragraphs 8, 22, 26, and 35 – evaluating events from social media entries having ranking above a popularity threshold based on number of user shares, views, likes, interactions etc., which is frequencies associated with user interactions; here Alonso does not explicitly disclose determining event types of interest for an end user based on the user interactions comprising frequencies the user interactions are associated with event types, but the Chen reference discloses the features, as discussed below);
determine second content items for the end user based on the one or more event types of interest, wherein the second content items each correspond to an event type of the plurality of event types (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3);
determine a second sequence for the second content items based on the one or more event types of interest, wherein the second content items associated with a first event type of the plurality of event types are promoted in the second sequence over the second content items associated with a second event type of the plurality of event types (Alonso: Paragraphs 8, 24, and 29 – second set of content items or event summaries corresponding to one or more types of event categories such as politics, sports, entertainment etc., filtering event summaries corresponding to categories of interest to a user, filtering information based on various criteria; Paragraphs 41 and 45 – filtering information by category to selectively populate event summaries, select category through a sort interface to filter event summaries by category; Figure 3; here Alonso does not explicitly disclose content items associated with a first type are promoted over content items associated with a second type, but the Levkovitz reference discloses the features, as discussed below); and
provide, for display at the device, the second content items in the second sequence (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraphs 26 and 30 – display event summaries associated with events; Paragraphs 8 and 45 – sort and filter event summaries based on event category of interest to the user; Figure 3).
Alonso discloses monitoring user interactions comprising textual entries in one or more social media services, however, Alonso does not explicitly disclose:
monitor user interactions from the end user after providing the first content items for display.
The Fayyad reference discloses monitoring user interactions from an end user after providing the first content items for display (Fayyad: Column 3, lines 3-28 – identify sequences of interaction events of interest that frequently occurs, determine sequences of interaction events that frequently occur, obtain logs containing data about interaction events related to a user to determine frequent sequences in the log data; Column 13, lines 44-63 – identifying frequent sequences of interaction events in different event categories; Column 16 line 42 – Column 18 line 3 and Figures 3 and 6 – receive interaction information from user, retrieve user specific information, generate report of identified frequent sequences, provide report to one or more users for display, determine if more related instructions are received from the user, if so repeating the process, which is monitoring user interactions from an end user after providing first content items for display).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Alonso and Fayyad, to have combined Alonso and Fayyad. The motivation to combine Alonso and Chen would be to identify sequences of events of interest that frequently occurs by using data about interaction events related to a user (Fayyad: Column 3, lines 3-28).
Alonso and Fayyad discloses determining event types of interest based on frequencies of user interactions associated with each of the plurality of event types, however, Alonso and Fayyad do not explicitly disclose:
determine one or more event types of interest from the plurality of event types for the end user based on the user interactions, wherein determining the one or more event types of interest based on the user interactions comprises determining the one or more event types of interest based on frequencies the user interactions are associated with each of the plurality of event types.
The Chen reference discloses determining one or more event types of interest from a plurality of event types for an end user based on the user interactions, wherein determining the one or more event types of interest based on the user interactions comprises determining the one or more event types of interest based on frequencies the user interactions are associated with each of the plurality of event types (Chen: Paragraphs 28 and 46 – identify type of events of interest using user interaction data; Paragraph 57 – user interaction data associated with content consumption behavior, viewing statistics, and/or viewing habits of a particular user, interaction data indicative or predictive of habits, patterns, trends, likes, dislikes etc., interaction data includes history of previously viewed instances of the event of interest, statistics related to: which events are frequently watched, frequency of user interactions during an event, type, genre, category, or classification of most watched event, how often events are watched, which is determining event type of interest to a user based on the user interaction data, which comprises determining event type of interest based on frequencies the user interactions are associated with different event types).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Alonso, Fayyad, and Chen, to have combined Alonso, Fayyad, and Chen. The motivation to combine Alonso, Fayyad, and Chen would be to modify characteristics of a content event based on user interaction data (Chen: Paragraphs 1 and 6).
Alonso discloses determining a second sequence for content items based on the one or more event types of interest, wherein the second content items are associated with a first event type and a second event type of a plurality of event types and further discloses filtering content based on various criteria such as by categories via a sort interface, however, Alonso, Fayyad, and Chen do not explicitly disclose:
content items associated with a first type are promoted over the content items associated with a second type;
 The Levkovitz reference discloses content items associated with a first type being promoted over the content items associated with a second type (Levkovitz: Paragraphs 48 and 69 – content items of first and second types; Paragraphs 50, 80 and 84 – serving content items in response to user request, prioritize a first content item of a first type over a second content item associated with a second type, content items can be associated with event type, presenting content items in accordance with a certain order or priority scheme, which is a first type being promoted over a second type; Paragraphs 50, 108, and 136 – present content items in certain order or priority based on presentation rules, presentation rule requiring that a first type of content item is followed by a second type of content item, selectively presenting content item based on one or more criteria or conditions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Alonso, Fayyad, Chen, and Levkovitz, to have combined Alonso, Fayyad, Chen, and Levkovitz. The motivation to combine Alonso, Fayyad, Chen, and Levkovitz would be to control presentation of content items by presenting the content items in accordance with a certain order or priority scheme (Levkovitz: Paragraph 50).

With respect to claim 21, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the method of claim 1, wherein determining the one or more event types of interest based on the frequencies the user interactions are associated with each of the plurality of event types is further based on when the user interactions occur in association with each of the plurality of event types (Alonso: Paragraphs 8, 22, 26, and 35 – evaluating events from social media entries having ranking above a popularity threshold based on number of user shares, views, likes, interactions etc.; Chen: Paragraphs 28, 34, 46, and 57 – identify type of events of interest using user interaction data, user interaction data associated with content consumption behavior, viewing statistics, usage time, and/or viewing habits of a particular user, interaction data indicative or predictive of habits, patterns, trends, likes, dislikes etc., interaction data includes history of previously viewed instances of the event of interest, statistics related to: which events are frequently watched, frequency of user interactions during an event, type, genre, category, or classification of most watched event, how often events are watched; Levkovitz: Paragraphs 44, 50, 93, and 104 – user requesting one or more content items, content request includes properties of the user such as usage habits, patterns, time etc., presenting content items at a certain time or within a certain time window, receive content request with parameters such as content request time and desired request period etc.).

With respect to claim 22, Alonso in view of Fayyad in view of Chen and in further view of Levkovitz discloses the computer apparatus of claim 10, wherein the program instructions further direct the computer apparatus to:
identify a request for the second content items (Levkovitz: Paragraphs 44, 50, 93, and 104 – user requesting one or more content items, content request includes properties of the user such as usage habits, patterns, time etc., present content items in accordance with a certain order or priority scheme, control presentation of content items, presenting at a certain time or within a certain time window, receive content request with parameters such as content request time and desired request period etc.); and
identify a time associated with the request (Chen: Paragraphs 28, 34, 46, and 57 – identify type of events of interest using user interaction data, user interaction data associated with content consumption behavior, viewing statistics, usage time, and/or viewing habits of a particular user; Levkovitz: Paragraphs 44, 50, 93, and 104 – user requesting one or more content items, content request includes properties of the user such as usage habits, patterns, time etc., present content items in accordance with a certain order or priority scheme, control presentation of content items, presenting at a certain time or within a certain time window, receive content request with parameters such as content request time and desired request period etc.);
wherein determining the one or more event types of interest based on the frequencies the user interactions are associated with each of the plurality of event types is further based on when the user interactions occur in relation to the time associated with the request (Alonso: Paragraphs 8, 22, 26, and 35 – evaluating events from social media entries having ranking above a popularity threshold based on number of user shares, views, likes, interactions etc.; Chen: Paragraphs 28, 34, 46, and 57 – identify type of events of interest using user interaction data, user interaction data associated with content consumption behavior, viewing statistics, usage time, and/or viewing habits of a particular user, interaction data indicative or predictive of habits, patterns, trends, likes, dislikes etc., interaction data includes history of previously viewed instances of the event of interest, statistics related to: which events are frequently watched, frequency of user interactions during an event, type, genre, category, or classification of most watched event, how often events are watched; Levkovitz: Paragraphs 44, 50, 93, and 104 – user requesting one or more content items, content request includes properties of the user such as usage habits, patterns, time etc., presenting content items at a certain time or within a certain time window, receive content request with parameters such as content request time and desired request period etc.).









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
September 29, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164